BLODGETT, J.
Heard upon motion of defendant for new trial after verdict of a jury for .plaintiff.
Action to recoyer amount of a loan alleged to have been made to defendant by plaintiff.
The defendant admitted receipt of amount, but claimed' same to have been paid for the purchase by plaintiff for defendant, a distillery corporation, of a number of barrels of whiskey, and offered evidence to show that it was a sale and delivery of the goods to plaintiff, and not a consignment for the protection of plaintiff and to secure him as to. the loan.
The liquor was stored in a warehouse belonging to plaintiff and leased by defendant, and part of plaintiff’s claim was based upon money due from defendant on account of this lease.
This issue was submitted to the jury and there was testimony upon which a jury could base a verdict for the plaintiff.
The goods were withdrawn from the warehouse by the defendant, and subsequently stored by the defendant in a warehouse in Brooklyn, New York, a fact which may have assisted the jury in reaching the conclusion that no sale and delivery was made by defendant to plaintiff as claimed.
Motion denied.
For Plaintiff’s: Gardner, Moss & Haslam.
For Defendant: Fitzgerald & Higgins.